            Case 2:19-cv-00055-MCE-KJN
            Case 2:19-cv-00055-MCE-KJN Document
                                       Document 3-L
                                                5 Filed 02/05/19 Page 1 of 2
                                                    Filed 01/08/l_9 Page 2 of 2

                                      UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF CALIFORNIA


    JAMBS W. RAY , ET AL. ,
                  Plaintiff(s)/Petitioner(s),

                   VS
                                                                    CASE     NO. 2:19-CV-00055-MCE-KJN
    WARREN STRACENER, BT AL.,
                            Defendant(s)/Respondent(s)




                                                 IMPORTANT
    IF YOU CHOOSE TO CONSENT OR DECLINE TO CONSENT TO JURISDICTION OF
     A UNITED STATES MAGISTRATE JUDGE, CHECK AND SIGN THE APPROPRIATE
             SECTION OF THIS FORM AND RETURN IT TO THE CLERK'S OFFICE.




     .iz-COrySM To JURISDICTToN                   oF uNITED sTATES MAGTsTRATE JUDGE
          In accordance with the provisions of Title 28, U.S
         hereby voluntarily consents to have a United States
        proceedings in this case, including trial and entry of
                    the Ninth Circuit Court of Appeals, in the event an                    IS



     Date:    2-        I                    Signature:

                                             Print Name
                                                              Plaintiff/Petitioner

                                                                                                         "Ju
                                                                                           ,t(w<)

      i:]    DECLINB oF JURISDICTIoN oF UNITED STATES MAGISTRATE JUDGE

               Pursuant to Title 28, U.S.C. Sec 636(cX2), the undersigned acknowledges the
               availability of a United States Magistrate Judge but hereby declines to consent.


    Date                                     Signature:

                                             Print Name
                                                          ()Plaintiff/Petitioner     (   )Defendant/Respondent
                                                          Counsel fnr                                            *


*If representing more than      one pargt, counsel must indicate the name of each party responding
         Case 2:19-cv-00055-MCE-KJN Document 5 Filed 02/05/19 Page 2 of 2


     1


                                                 PROOF OF SERVICE
     2
                  I, the undersigned, hereby declare that I am over the age of eighteen years and not a party   .
     J
         to the within action. My business address is 2125 Oak Grove Road, Suite 210, Walnut Creek,
     4
         California, 94598.
     5
                  On the date indicated below, I served the following:
     6

     7   CONSENT TO JURISDICTION OF UNITED STATES MAGISTRATE JUDGE

     8   upon the following at the address(es) stated below:

  9

 l0       James Wilfred Ray                                     Plaintiffs In Pro Per
          Deborah Ann Ray
11        3190 Carlson Drive                                    Tel: 530-676-1486
          Shingle Springs,   CA 95682
t2

l3

l4
15

t6
l7                I declare under penalty of perjury under the laws of the State of California that the
t8
         foregoing is true and correct, and that this declaration was executed on February 5,2019 at
t9
         Walnut Creek, California.
20

2l
22

23

24

25

26

27

28

         PROOF OF SERVICE                                   2
